Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 was filed after the mailing date of the application on 05/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-15, 17-18, 24-36, 38-39, 42-43, and 47-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/172793 (Yi).
With respect to claims 1, 3 and 4, Yi teaches a ceramic thin film (PP 0009) which are layered ceramic thin films comprising metalloorganic precursors (PP 0012).  The film comprises a nanopowder composition (PP 0010) wherein the nanopowder is an oxide (PP 0020), such as LiMn2O4 (PP 0097), which is the lithium host material of instant claim 4, and would read on the broader claim 3.  The film is sintered after forming to generate a thin film (PP 0017) which would make the metal material serve as a binder.   The thin film may be used as a cathode (PP 0137) due to its electrical conductivity (PP 0237).
With respect to claim 2, the thin film is a ceramic-metal (cermet) composite (PP 0143).
With respect to claim 13, the metal-ceramic composite has a metal or metal alloy (PP 0144).
With respect to claims 14 and 15, the composite film may comprise yttrium in an amount of 1 to 3% (PP 0182).
With respect to claim 17, the metals may be in the forms of nanopowders (PP 0183).
With respect to claim 18, the substrate may be porous (PP 0155).
With respect to claim 24, the film is sintered and debindered (PP 0017), and therefore the final product would be free of binder other than the metallic material.
With respect to claim 25, the film does not require a carbon. 
With respect to claim 26, the film may be used as cathode in a lithium battery (PP 0137).  The lithium ion battery comprises an anode (PP 0202) and an oxide electrolyte (PP 0204).
With respect to claim 27, the electrolyte may have a LLZO (PP 0130) which reads on the formula of claim 27 when Re is La, M is Zr, and x is 0.
With respect to claims 28 and 29, the anode may be a Li anode (PP 0202).
With respect to claim 30, the thin film is made by a method of milling (depositing) a suspension including a nanopowder, additive, and a solvent to generate a suspension (slurry).  The suspension is disposed onto a substrate (forming a layer), and sintering the thin film (PP 0017).
With respect to claim 31, the thin film may be a cathode (PP 0137).
With respect to claims 32 and 33, the nanopowder is an oxide (PP 0020), such as LiMn2O4 (PP 0097), which is the lithium host material of instant claim 33, and would read on the broader claim 32.   
With respect to claim 34, the metal-ceramic composite has a metal or metal alloy (PP 0144).
With respect to claims 35 and 36, the composite film may comprise yttrium in an amount of 1 to 3% (PP 0182).
With respect to claim 38, the metals may be in the forms of nanopowders (PP 0183).
With respect to claim 39, the substrate may be porous (PP 0155).
With respect to claim 42, the film is sintered and debindered (PP 0017), and therefore the final product would be free of binder other than the metallic material.
With respect to claim 43, the film does not require a carbon. 
With respect to claim 47, the suspension step comprises a binder (PP 0017) which is debindered by subjecting the film to a temperature of about 300oC to about 700 oC (PP 0111).
With respect to claim 48, the film is pressed at 80-100oC with a pressure of 50-70 MPa (PP 0213).
With respect to claim 49 and 50, the battery comprises an intermediate layer which bonds the electrolyte to the cathode layer (PP 0138).  The electrolyte is lithium ion conductive (PP 0206).
With respect to claim 51, the film is pressed at 80-100oC with a pressure of 50-70 MPa (PP 0213).
With respect to claim 52, the disposing step may be performed by spray coating (PP 0026).
With respect to claim 53, the layer is formed by drying (PP 0017), calendared (PP 0147), and formed into a battery (PP 0136).
With respect to claim 54, the binder is an optional component (PP 0017), and therefore would allow for a slurry without a binder.
With respect to claim 55, the slurry is not disclosed to include a conductive carbon.
With respect to claim 56, the substrate may be a thin metal foil (PP 0107), which is a current collector. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-23, 40-41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/172793 (Yi) as discussed with respect to claims 1, 18 31, and 39 above.
With respect to claims 19, 20, 40 and 41, Yi teaches the thin film as discussed above, but fails to teach the porosity.  However because the layer is made by the same materials in the same manufacturing method, one of ordinary skill in the art would expect the unmeasured properties, including porosity, to be substantially similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claims 21-23 and 44-46, Yi teaches the thin film as discussed above, but fails to teach the peak flexural strength.  However because the layer is made by the same materials in the same manufacturing method, one of ordinary skill in the art would expect the unmeasured properties, including peak flexural strength, to be substantially similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

	
Claim(s) 5-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/172793 (Yi) as applied to claim 1 above, and further in view of US PGPub 2018/0006293 (Demaray).
With respect to claim 5, Yi teaches that oxide electrolytes function similar to liquid/separators (PP 0204).  Demaray teaches a thin-film energy storage device (PP 0018) wherein a cathode is an NCM layer, wherein a liquid electrolyte fills the porosity of the NCM layer (PP 0073). It would have been obvious to one of ordinary skill in the art at the time of filing to use the thin film cathode of Yi in any known lithium battery, such as that of Demaray.  If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability. 
With respect to claims 6-8, the electrolyte may be LiPF6 (a salt) in DC:DEC:DMC (a PC solvent) (PP 0139).
With respect to claims 10 and 11, the electrolyte may be a polymeric electrolyte (PP 0100).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/172793 (Yi) and US PGPub 2018/0006293 (Demaray) as applied to claim 5 above, and further in view of US PGPub 2018/0114976 (Lee).
Yi and Demaray teach the cathode as discussed above, wherein Demaray teaches that the electrolyte may be a gel electrolyte (PP 0100), but fails to teach the gel network.  Lee teaches that a gel electrolyte may be prepared by gelling a liquid electrolyte and may include poly(vinylidene fluoride-co-hexafluoropropene) (PP 0005) which is the slid gel network of the instant claims.  It would have been obvious to one of ordinary skill in the art at the time of filing to form the gel electrolyte of Demaray in any conventional technique, such as gelling a liquid electrolyte as taught by Lee. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/172793 (Yi) and US PGPub 2018/0006293 (Demaray) as applied to claim 11 above, and further in view of US PGPub 2017/0298682 (Wang).
Yi and Demaray teach the cathode as discussed above, wherein Demaray teaches that the electrolyte may be a polymer electrolyte (PP 0100) having LiPF6 (PP 0139), but fails to teach the polymer matrix.  Wang teaches a polymer electrolyte may have a salt such as LiPF6 and a polymer matrix such as polyethylene oxide (PP 0126).  It would have been obvious to one of ordinary skill in the art at the time of filing to form the polymer electrolyte of Demaray with any conventional polymer matrix, such as polyethylene oxide. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/172793 (Yi) as applied to claim 1 above, and further in view of US Patent 4091191 (Gaines).
Yi teaches the cathode as discussed above, but fails to teach aluminum.  Gaines teaches that aluminum fibers or alloys may be mixed with a cathode-active material to impart greater structural stability to a cathode structure (column 4, lines 29-34).  It would have been obvious to one of ordinary skill in the art at the time of filing to use an aluminum in the cathode of Yi to impart greater structural stability, as taught by Gaines. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/         Examiner, Art Unit 1724